UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-7336




In Re:    BRIAN KEITH BREVARD,

                                                             Petitioner.




          On Petition for Writ of Mandamus. (CR-98-297)


Submitted:   October 7, 2004                 Decided:   October 15, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brian Keith Brevard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Brian Keith Brevard petitions for writ of mandamus.          He

seeks   an   order   directing   the   district   court    to   perform   its

ministerial duties and consider his objections to his previously

imposed criminal sentence.

             Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).            Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.       See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.              See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

             The relief sought by Brevard is not available by way of

mandamus.     Accordingly, although we grant his motion for leave to

proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                  - 2 -